Case 2:19-cv-00822-TPB-MRM Document 117 Filed 04/17/20 Page 1 of 8 PageID 80977



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

GLADYS E. KATSIAFAS,

       Plaintiff,

v.                                                         Case No: 2:19-cv-822-FtM-60MRM

C. R. BARD, INC.,

      Defendant.
_______________________________________

          ORDER GRANTING IN PART, AND DENYING IN PART,
     “DEFENDANT C. R. BARD’S MOTION FOR SUMMARY JUDGMENT”

       This matter is before the Court on “Defendant C. R. Bard’s Motion for Summary

Judgment” and its memorandum in support, filed by counsel on August 14, 2019.

(Docs. 58, 59). On August 28, 2019, Plaintiff Gladys Katsiafas filed her response in

opposition to the motion. (Doc. 64). On September 16, 2019, Defendant filed a reply.

(Doc. 67, 68). On January 28, the Court held a hearing to address this matter. See

(Doc. 104). After reviewing the motion, response, reply, legal arguments, court file

and record, the Court finds as follows:

                                          Background

       This case is one of thousands of similar cases filed since approximately October

2010. 1 Plaintiff Gladys Katsiafas directly filed this product liability case in the


1In the seven MDLs, over 100,000 cases have been filed, approximately 15,000 of which are in the Bard
MDL. See MDL 2187 (C. R. Bard) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2187; MDL 2325 (American Medical
Systems) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2325;
MDL 2326 (Boston Scientific) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2326; MDL 2327 (Johnson & Johnson,
Ethicon) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327;
MDL 2387 (Coloplast) Member List of Cases,
                                             Page 1 of 8
Case 2:19-cv-00822-TPB-MRM Document 117 Filed 04/17/20 Page 2 of 8 PageID 80978



Southern District of West Virginia as part of the multidistrict litigation (MDL)

entitled In re: C. R. Bard, Inc., Pelvic Repair Sys. Prods. Liab. Litig., MDL No. 2187.

The case was not resolved by the MDL transferee court (MDL court), and it was

transferred at the conclusion of the coordinated pretrial proceedings as part of Wave 9.

       On June 8, 2009, Plaintiff was implanted with the Avaulta Solo Anterior

Synthetic Support System (Avaulta) device at a hospital in Cape Coral, Florida. The

Avaulta was designed and manufactured by Defendant. On September 11, 2009, her

doctor performed a revision surgery and removed the Avaulta. On July 11, 2017, a

second revision surgery was performed.

       On June 6, 2013, Plaintiff filed suit directly in the MDL using a short-form

complaint, alleging the following claims: Negligence (Count I), Strict Liability –

Design Defect (Count II), Strict Liability – Manufacturing Defect (Count III), Strict

Liability – Failure to Warn (Count IV), Breach of Express Warranty (Count V), Breach

of Implied Warranty (Count VI), and Punitive Damages (Count VII).

                                       Legal Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary judgment is not

defeated by the existence of a factual dispute. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986). Only the existence of a genuine issue of material fact will preclude

summary judgment. Id.


https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2387; MDL 2440 (Cook Medical) Member
List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2440; and MDL 2511
(Neomedic) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2511.
                                            Page 2 of 8
Case 2:19-cv-00822-TPB-MRM Document 117 Filed 04/17/20 Page 3 of 8 PageID 80979



         The moving party bears the initial burden of showing that there are no genuine

issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th

Cir. 2004). When the moving party has discharged its burden, the nonmoving party

must then designate specific facts showing the existence of genuine issues of material

fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995). If there

is a conflict between the parties’ allegations or evidence, the nonmoving party’s

evidence is presumed to be true and all reasonable inferences must be drawn in the

nonmoving party’s favor. Shotz v. City of Plantation, 344 F.3d 1161, 1164 (11th Cir.

2003).

                                        Analysis

Causation

         Defendant seeks summary judgment on all of Plaintiff’s substantive claims,

arguing that Plaintiff has failed to establish any genuine issues of material fact

regarding causation. Specifically, Defendant alleges that the only case specific

medical causation expert presented by Plaintiff is Dr. Lennox Hoyte, whose opinions

fail to satisfy the Daubert standard and should therefore be excluded. Defendant

contends that if the Court grants its Daubert motion as to Dr. Hoyte’s expert

testimony, then summary judgment should be granted in Defendant’s favor on all

claims.

         The Court has ruled on Defendant’s Daubert motion and has held that Dr.

Hoyte’s case specific opinions are admissible. (Doc. 116). Consequently, because there

is an issue of material fact regarding causation, Defendant’s motion for summary

judgment on that basis is due to be denied.

                                        Page 3 of 8
Case 2:19-cv-00822-TPB-MRM Document 117 Filed 04/17/20 Page 4 of 8 PageID 80980



Negligence (Count I)

      Negligent Marketing, Labeling, Packaging, and Selling

      In its motion, Defendant seeks summary judgment on Plaintiff’s negligence

claim to the extent the claim is based on negligent marketing, labeling, packaging, and

selling. Defendant argues that the MDL court has repeatedly granted summary

judgment under these circumstances where the plaintiff has failed to come forward

with any evidence to support such claims. Plaintiff asserts that she does not intend to

assert separate and distinct legal claims for negligent marketing, labeling, packaging,

and selling. However, she asserts that evidence pertaining to Defendant’s marketing,

labeling, packaging, and selling of the Avaulta device should not be excluded because

it is relevant to her negligent failure to warn claim.

      Based on Plaintiff’s concession and the applicable case law, the Court finds that

Defendant is entitled to summary judgment on this portion of Count I to the extent the

claim is read to assert separate and distinct claims for negligent marketing, labeling

packaging, and selling. Plaintiff is not precluded from presenting evidence related to

Defendant’s marketing, labeling, packaging, and selling of the Avaulta device to the

extent that such evidence is relevant to her remaining claims.

      Negligent Manufacturing

      Defendant also moves for summary judgment on Plaintiff’s negligence claim to

the extent that it involves an alleged manufacturing defect. Although Plaintiff

indicates that she does not intend to pursue a manufacturing defect theory, she

asserts that evidence relating to Defendant’s manufacturing process should not be

restricted in any way at trial.

                                        Page 4 of 8
Case 2:19-cv-00822-TPB-MRM Document 117 Filed 04/17/20 Page 5 of 8 PageID 80981



      Based on Plaintiff’s concession and the applicable case law, the Court finds that

Defendant is entitled to summary judgment on this portion of Count I. Plaintiff is not

precluded from presenting evidence pertaining to Defendant’s marketing, labeling,

packaging, and selling of the Avaulta device to the extent that such evidence is

relevant to her remaining claims.

Strict Liability – Design Defect (Count II)

      In its motion, Defendant argues that it is entitled to summary judgment on

Plaintiff’s strict liability design defect claim. Specifically, Defendant contends that

Plaintiff has failed to provide any admissible evidence to support her design defect

claim. In response, Plaintiff contends that she has provided sufficient admissible

evidence to support her claim.

      The Court finds that Plaintiff has provided sufficient admissible evidence.

Among other things, Dr. Hoyte has opined that the arms on the Avaulta are a design

defect that cause pain and complications in patients, including Plaintiff. See (Doc. 64-

1 at 4-10; 20-21). This type of evidence has been found sufficient to support a design

defect claim. See Cisson v. C. R. Bard, Inc., No. 2:11-CV-00195, 2013 WL 5700513, at

*1, *4 (S.D.W. Va. Oct. 18, 2013), aff'd sub nom. In re C. R. Bard, Inc., MDL. No. 2187,

Pelvic Repair Sys. Prod. Liab. Litig., 810 F.3d 913 (4th Cir. 2016). Consequently,

Defendant’s motion for summary judgment as to Count II is denied.

Strict Liability – Manufacturing Defect (Count III)

      Defendant moves for summary judgment on Plaintiff’s strict liability

manufacturing defect claim in Count III. Specifically, Defendant contends that

Plaintiff has failed to provide any admissible evidence to support her manufacturing

                                        Page 5 of 8
Case 2:19-cv-00822-TPB-MRM Document 117 Filed 04/17/20 Page 6 of 8 PageID 80982



defect claim. Defendant further points out that the MDL court has routinely granted

motions for summary judgment on manufacturing defect claims in other pelvic mesh

cases, holding that the plaintiffs’ complaints were actually about the design of the

products rather than a defect in the manufacturing process. Plaintiff asserts that she

will not pursue Count III as to composition or construction defects, and therefore does

not object to its dismissal. However, Plaintiff does not waive any right to rely on

evidence relating to Defendant’s manufacturing process and raw materials to support

her remaining claims.

      Based on Plaintiff’s concession and the applicable case law, the Court finds that

Defendant is entitled to summary judgment on Count III. This ruling does not

preclude Plaintiff from relying on evidence relating to the manufacturing process and

raw materials to the extent that such evidence is relevant to her remaining claims.

Breach of Express Warranty (Count V) and Breach of Implied Warranty
(Count VI)

      In its motion, Defendant moves for summary judgment on Plaintiff’s breach of

express warranty and breach of implied warranty claims in Counts V and VI.

Defendant argues that Plaintiff cannot prevail on these claims because she was not in

privity of contract with Defendant. Plaintiff indicates that she will not pursue Counts

V and VI, and she therefore does not object to the entry of summary judgment.

Consequently, the Court finds that Defendant is entitled to summary judgment on

Counts V and VI.




                                        Page 6 of 8
Case 2:19-cv-00822-TPB-MRM Document 117 Filed 04/17/20 Page 7 of 8 PageID 80983



Punitive Damages (Count VII)

      In its motion, Defendant moves for summary judgment on Plaintiff’s punitive

damages claim in Count VII. Defendant argues that a claim for punitive damages is

only recoverable when there is clear and convincing evidence that the defendant

personally is guilty of intentional misconduct or negligence. Defendant “denies” that

punitive damages are appropriate in this case and argues that Plaintiff has failed to

satisfy its evidentiary burden of showing intentional misconduct or gross negligence by

Defendant.

      In its review of the bellwether cases, the MDL court held that Defendant was

not entitled to summary judgment on the plaintiffs’ punitive damages claims under

Wisconsin, Georgia, North Carolina, and Mississippi standards. See In re C. R. Bard,

Inc., No. 2:10-CV-01224, 2013 WL 2432871, at *10 (S.D.W. Va. June 4, 2013).

Although it does not appear that a Florida court or federal court applying Florida law

has addressed this issue as part of the pelvic mesh product liability litigation,

Georgia’s punitive damages law is similar to Florida’s law. See Fla. Stat. § 768.72(2)

(punitive damages may be awarded only where the defendant had actual knowledge of

the wrongfulness of the conduct and still intentionally pursued that course of conduct,

or the defendant’s conduct “was so reckless or wanting in care that it constituted a

conscious disregard or indifference to the life, safety, or rights of persons exposed to

such conduct”); Ga. Code Ann. § 51-12-5.1 (punitive damages may be awarded “only in

such tort actions in which it is proven by clear and convincing evidence that the

defendant’s actions showed willful misconduct, malice, fraud, wantonness, oppression,



                                         Page 7 of 8
Case 2:19-cv-00822-TPB-MRM Document 117 Filed 04/17/20 Page 8 of 8 PageID 80984



or that entire want of care which would raise the presumption of conscious

indifference to consequences.”).

      In this case, because there is evidence as to Defendant’s “want of care” and

“deliberate indifference,” the Court finds that there is an issue of material fact

precluding summary judgment. Consequently, Defendant’s motion for summary

judgment is denied on this basis.

      Accordingly, it is

      ORDERED, ADJUDGED and DECREED:

      1. “Defendant C. R. Bard’s Motion for Summary Judgment” (Doc. 58) is hereby

          GRANTED IN PART and DENIED IN PART.

      2. Defendant’s motion for summary judgment is GRANTED as described

          herein to the extent that judgment shall be entered in favor of Defendant,

          and against Plaintiff, on Count I in part (negligent marketing, labeling,

          packaging, and selling claim and negligent manufacturing claim), Count III,

          Count V, and Count VI.

      3. Defendant’s motion for summary judgment is DENIED in all other respects.

      DONE and ORDERED in Chambers, in Fort Myers, Florida, this 17th day of

April, 2020.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE



                                        Page 8 of 8
